DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3 state:
“2. The noise-canceling headphone of claim 1, wherein the feedback, noise-cancelation circuit configured to compare the signal from the microphone to the predetermined sound pressure level profile for the noise-canceling headphone only at bass frequencies a range of frequencies between about 20 Hz and about 60 Hz.
3. The noise-canceling headphone of claim 2, wherein the feedback, noise-cancelation circuit configured to compare the signal from the microphone to the predetermined sound pressure level profile for the noise-canceling headphone only at frequencies between about 20 Hz and about 60 Hz.”

However claims 2 and 3 would be better to state:
“2. The noise-canceling headphone of claim 1, wherein the feedback, noise-cancelation circuit is configured to compare the signal from the microphone to the predetermined sound pressure level profile for the noise-canceling headphone only at bass frequencies, a range of frequencies between about 20 Hz and about 60 Hz.
3. The noise-canceling headphone of claim 2, wherein the feedback, noise-cancelation circuit is configured to compare the signal from the microphone to the predetermined sound pressure level profile for the noise-canceling headphone only at frequencies between about 20 Hz and about 60 Hz.”

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a first vibration member and a second vibration member in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 2 and 3 state:
“2. The noise-canceling headphone of claim 1, wherein the feedback, noise-cancelation circuit configured to compare the signal from the microphone to the predetermined sound pressure level profile for the noise-canceling headphone only at bass frequencies a range of frequencies between about 20 Hz and about 60 Hz.

3. The noise-canceling headphone of claim 2, wherein the feedback, noise-cancelation circuit configured to compare the signal from the microphone to the predetermined sound pressure level profile for the noise-canceling headphone only at frequencies between about 20 Hz and about 60 Hz.”

Claim 3 only contains limitations found in claim 2.  If anything claim 2 is more narrow since it states such frequencies are bass frequencies.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, and 10-20 of U.S. Patent No. 10872592.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader versions of the patent’s claims or contain only obvious differences from the patent’s claims.

Claim 1 of present application
Patent 10872592
 1. A noise-canceling headphone, comprising: 
a headband; 

earcups supported proximate ends of the headband, at least one of the earcups operatively connected to the audio input and comprising: 

a headband; 

earcups supported proximate ends of the headband, at least one of the earcups operatively connected to the audio input and comprising: 

a first vibration member operatively connected to the audio input and supported at least partially within the housing; 
a second vibration member operatively connected to the audio input and supported at least partially within the housing; 
a microphone supported by the housing; and 

a housing; 
a first vibration member operatively connected to the audio input and supported at least partially within the housing; 
a second vibration member operatively connected to the audio input and supported at least partially within the housing; 
a microphone supported by the housing; and
 a feedback, noise-cancelation circuit operatively connected to the microphone, 

a feedback, noise-cancelation circuit configured to reduce a user's perception of an undesirable audible response of the second vibration member, the feedback, noise-cancelation 

the feedback, noise-cancelation circuit configured to compare a signal from the microphone to a predetermined sound pressure level profile for the noise-canceling headphone in a range of frequencies between about 20 Hz and about 60 Hz, 
the feedback, noise-cancelation circuit configured to generate a noise-canceling signal of a same amplitude and inverted phase as a portion of the signal from the microphone corresponding to an audible response of the second vibration member outside the predetermined sound pressure level profile,
the feedback, noise-cancelation circuit configured to generate a noise-canceling signal of a same amplitude as a portion of the signal from the microphone corresponding to the undesirable audible response of the second vibration member, the noise-canceling signal having inverted phase relative to the portion of the signal from the microphone,
the feedback, noise- cancelation circuit configured to generate a modified audio signal by combining an audio signal from the audio input with the noise-canceling signal to at least partially cancel at least a portion of an audible response of the second vibration member, 
from the audio input at least in part by combining the audio signal with the noise-canceling signal, a modified audio signal generated by the feedback, noise-cancelation circuit configured to at least partially cancel at least a portion of an audible response of the second vibration member, 
 only to the first vibration member.
the feedback, noise cancelation circuit configured to output the modified audio signal to the first vibration member responsive to comparing the signal from the microphone to the predetermined sound pressure level profile.



Regarding claim 1 above, claim 1 of patent 10872592 is the same except where underlined above.  Most of the differences are claim 1 of the present case being a broader version of claim 1 of patent 10872592.  Although 10872592 does not expressly disclose the feedback, noise cancelation circuit being configured to output the modified audio signal only to the first vibration member, claim 1 of 10872592 only mentions outputting to the first vibration member.  It would have been obvious to the designer that they may either provide the output to additional vibration members as well or not.  The 

Independent claim 18 is rejected in an analogous manner with respect to claim 18 of patent 10872592.  

The limitations of claim 2 and 3, although 10872592 does not expressly disclose only comparing in a certain frequency range, claim 1 of 10872592 does disclose wherein the feedback, noise-cancelation circuit configured to compare the signal from the microphone to the predetermined sound pressure 16level profile for the noise-canceling headphone at frequencies in a range of frequencies between about 20 Hz and about 60 Hz.  It would have been obvious to the designer that they may either compare in frequencies outside this range as well or not.  The motivation to not compare would have been to focus the design on the bass region to specialize any processing for the bass region.  Therefore at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the feedback, noise-cancelation circuit configured to compare the signal from the microphone to the predetermined sound pressure 16level profile for the noise-canceling headphone only at bass frequencies a range of frequencies between about 20 Hz and about 60 Hz.


The limitations of claims 19 and 20 are found in claims 19 and 20 of patent 10872592.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654